107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen BECKER, Plaintiff-Appellant,v.Jeffrey KENT, Defendant-Appellee.
No. 96-2729.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Stephen Becker, Appellant Pro Se.
Jeffrey Kent, Appellee Pro Se.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration in a civil action arising under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681a-t (1994).  We have reviewed the district court's opinion and find that the motion was meritless.  However, we note that the district court should have based its denial on this court's holding in Yohay v. City of Alexandria, 827 F.2d 967, 971-72 (4th Cir.1987), where we stated that users of consumer credit reports may be civilly liable for violations of the Fair Credit Reporting Act if the violations are willful.  Because Appellee obtained Appellant's credit report for a legitimate business reason, and not under false pretenses, Appellee did not commit a willful violation.  Id.;  see 15 U.S.C. §§ 1681n, o, q (1994).  Accordingly, we affirm the denial of relief, albeit on different grounds than those relied upon by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.